DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued claim objections are hereby withdrawn in view of the amended claims.

 	The previously issued 35 U.S.C. § 112(b) rejection is withdrawn in view of amended claim 27.

 	The Applicant’s arguments with respect to claims #1, 3-7, 9-14, 17-19, and 23-27 in the reply filed on September 16, 2021 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

Allowable Subject Matter
 	Claims #1, 3-7, 9-14, 17-19, and 23-27 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “a carrier having a first surface and a second surface recessed with respect to the first surface . . . an adhesive disposed on the second surface of the carrier and a surface of the 
 	As to claim 1, Saeidi et al. (U.S. Patent Publication No. 2014/0061893 A1), hereafter “Saeidi”, teaches a carrier 308 having a first surface, a lid 302, and an adhesive 314.  Saeidi however does not teach, inter alia, the limitations of the second surface recessed with respect to the first surface nor the adhesive disposed on a surface of the carrier which connects the first surface of the carrier and the second surface of the carrier.

 	As to claim 14, Saeidi teaches a carrier 308 having a first (bottom) surface and a second (top) surface, a lid 302 having a first surface supported by the second surface of the carrier, wherein the first surface of the carrier and the first surface of the lid are not lying in a same plane.  Saeidi however does not teach, inter alia, the limitations of the redistribution structure, electrical connection, and encapsulant.

 	As to claim 17, Saeidi teaches a carrier 308 having a first (bottom) surface and a second (top) surface, a lid 302 having a first surface supported by the second surface of the carrier, and an adhesive 314 disposed on the second surface of the carrier, wherein the first surface of the carrier and the first surface of the lid are not lying in a same plane.  Saeidi however does 
  
 	No other prior art was found.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 



/SUBERR L CHI/Primary Examiner, Art Unit 2829